Citation Nr: 1533300	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 following left foot heel surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to December 1987.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA), Regional Office (RO).  The case was subsequently transferred to the Jurisdiction of the Manila RO.

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disorders has been raised by the record in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The competent evidence of record shows that the Veteran does not have any additional disability caused by VA surgical treatment performed in October 1994.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 following left foot heel surgery in October 1994 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June 2007, June 2009, and September 2011.  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in November 2011.  See 38 C.F.R. § 3.159(c)(4).  The opinion was rendered by medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


APPLICABLE LAWS AND REGULATIONS

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. 1151(a) filed on or after October 1, 1997, became effective September 2, 2004. 69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361 ). A review of the record reveals that the Veteran's claim for compensation was received subsequent to that date; therefore, the revised regulations apply to the Veteran's appeal.

 A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected. 38 U.S.C.A. § 1151 . An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) . 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered. The additional disability or death must not have been due to the veteran's failure to follow medical instructions. 38 C.F.R. § 3.361 . 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c) . 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 . Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations. 38 C.F.R. § 3.361(d)(1) . 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done. The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox. The patient or surrogate may withhold or revoke his or her consent at any time. 38 C.F.R. § 17.32(c) . 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable. This fact is to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32 , 3.361(d)(2).


FACTUAL BACKGROUND AND ANALYSIS

The Veteran contends that ever since he had a spur removed from the left foot in  1994 he has experienced ongoing heel pain, left foot numbness and a permanent limp.  He also referred to an inability to control the directional motion of the foot which has occasionally caused him to fall.

The Veteran underwent surgical excision of a calcaneal spur and a plantar fascia release in the left heel at a VA facility in October 1994.  The surgical report indicated that he had been treated conservatively over the past year for heel pain. The Veteran had complained that this conservative treatment had failed and that the pain had increased to the point that walking and working were difficult.  The examination showed a plantar spur on the left foot as well as a very tight plantar fascia vein.  The surgical procedure was explained to the Veteran and he agreed to proceed with the surgical repair.  It was noted that he tolerated the procedure well and he left the operating room stable and neurovascularly intact.  There were no post-surgical complications.  He was released that same day.  He attempted to crutch walk but was unsteady so he was discharged via wheelchair with a podiatric shoe on the left foot.

VA treatment records from 1997 and 1998 show that the Veteran was seen in April and September 1998 with complaints of right heel pain.  There was no reference to the left heel.  

A May 2006 treatment note referred to the Veteran's complaints that the 1994 surgery had left him with permanent numbness in the feet (significantly, he is already service-connected for burn residuals to the lower extremities).  The incision to the medial aspect of the heel displayed moderate pain to deep palpation; palpation of the medial band of the plantar fascia was also painful.  The examiner indicated that the numbness may have been related to the heel surgery or to his burn residuals.  On July 31, 2008, he was noted to have a slightly antalgic gait on the left.  He stated that his foot caused him to be "off-balance."

The Veteran was afforded a VA examination in November 2011. The examiner indicated that the claims folder had been reviewed.  The Veteran had been diagnosed with calcaneal spurs in the 1980's.  He did not have any of the following:  Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallus rigidus, claw foot, or mal/non-union of the tarsal or metatarsal bones.  There was no weakness in the foot, but there were scars.  He was noted to regularly use a cane due to left lower extremity L4-5 radiculopathy.  X-rays showed bilateral calcaneal spurs.  The examination revealed intact sensation over the surgical areas of the left heel when tested with a pinwheel instrument; no numbness was elicited.  It was concluded that the plantar nerves were intact and were not inadvertently severed during the surgical excision of the left calcaneus.  The examiner opined as follows:

Review of C-File showed left calcaneal spur excision on Oct 14, 1994 at VA Medical Center at Leavenworth, Kansas. Veteran claims numbness ever since.  However on this medical examination, pinwheel testing of left foot showed intact sensation all over foot.  Decreased sensation was over anterolateral aspect of left leg.  Veteran complains of weakness and uneven gait over left lower extremity.  Clinical evaluation indeed showed mild weakness over his left lower extremity.  However all these are compatible with an MRI of the lumbar spine in 2007: LS spine done on Dec 20, 2007, results showed neuroforaminal disc protrusion, left, grade 2, ligamentum hypertrophy, facet joint hypertrophy, degenerative joint disease and decreased lumbar lordosis.  And an EMG done 12/21/07, result was: "There are electrophysiologic evidence of a chronic left L4-5 radiculopathies in acute exacerbation. Concomitant chronic anterior horn cell disorder as manifested by large amplitude motor unit potentials over the muscles tested."

Furthermore, this finding of a concomitant chronic anterior horn cell disorder as manifested by large amplitude motor unit potentials over the muscle tested, is pathognomonic of a poliomyelitis disease. And when asked about this, patient/Veteran confirmed he indeed has this polio as a child which asymmetrically involved his left lower extremity.

Therefore, his current manifestations over his left lower extremity, including his left foot and heel complaints are most likely due to his lumbar spine degenerative disc condition with concomitant or resultant lumbar radiculopathy (which explains the numbness or decreased sensation over his lower ext.) as well as due to his pre-existing poliomyelitis of the left lower extremity as a child.

Hence, current left lower extremity/foot/heel condition of Veteran is less likely as not due to or a result of complication or calcaneal heel excision in 1994.

After a careful review of the evidence of record, it is found that entitlement to compensation under 38 U.S.C.A. § 1151 following left foot heel surgery has not been established.  A basic tenant for a claim pursuant to 38 U.S.C.A. § 1151 is the requirement that VA medical treatment had resulted in a qualifying additional disability.   While the Veteran has expressed his belief that he suffers from numbness and an altered gait due to this surgery, the VA examination conducted in November 2011 leaves no doubt that his left lower extremity complaints are related to his lumbar degenerative disc disease and the residuals of polio suffered as a child.  The examiner failed to identify any additional disability that resulted from the 1994 calcaneal left heel spur excision.  Significantly, sensation over the surgical areas of the left heel when tested with a pinwheel instrument was intact; no numbness was elicited.  There were also no Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallus rigidus, claw foot, or mal/non-union of the tarsal or metatarsal bones that were related to the excision residuals. As a consequence, it cannot be found that the Veteran has any additional disability related to heel spur excision performed in 1994.  

The Board is cognizant that, although lay persons are competent to provide opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran developed a qualifying additional disability as a result of VA treatment performed by VA, falls outside the realm of common knowledge of a lay person.  Moreover, the claims folder does not demonstrate, and the Veteran has not alleged, that he possesses the knowledge to render such a specialized opinion.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 following left foot heel surgery is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


